 

Exhibit 10.17

 

TERMINATION AGREEMENT

(this “Agreement”)

 

December 3, 2018

 

Reference is made to the Amended and Restated Shareholders’ Agreement, dated as
of January 24, 2013, as amended on November 19, 2014 (as further amended,
supplemented or otherwise modified, the “Shareholders’ Agreement”), by and among
Genting Hong Kong Limited (“Genting”), Star NCLC Holdings Ltd. (together with
Genting, “GHK”), AIF VI NCL (AIV), L.P., AIF VI NCL (AIV II), L.P., AIF VI NCL
(AIV III), L.P., AIF VI NCL (AIV IV), L.P., AAA Guarantor — Co-Invest VI (B),
L.P., Apollo Overseas Partners (Delaware) VI, L.P., Apollo Overseas Partners
(Delaware 892) VI, L.P., Apollo Overseas Partners VI, L.P., Apollo Overseas
Partners (Germany) VI, L.P., AAA Guarantor — Co-Invest VII, L.P., AIF VI Euro
Holdings, L.P., AIF VII Euro Holdings, L.P., Apollo Alternative Assets, L.P.,
Apollo Management VI, L.P., Apollo Management VII, L.P. and NCL Athene LLC
(collectively, the “Apollo Entities,” and, together with GHK, the
“Shareholders”), TPG Viking, L.P., TPG Viking AIV I, L.P., TPG Viking AIV II,
L.P. and TPG Viking AIV III, L.P. and Norwegian Cruise Line Holdings Ltd. (the
“Company”).

 

RECITALS:

 

WHEREAS, as of December 3, 2018, the Shareholders sold all of their ordinary
shares of the Company that they previously held in secondary public offerings
and, following such sales, do not beneficially own any ordinary shares of the
Company;

 

WHEREAS, in connection therewith, the Company and Shareholders desire to
terminate the Shareholders’ Agreement, effective immediately, and any and all of
the rights, obligations and provisions thereunder; and

 

WHEREAS, pursuant to Section 10 of the Shareholders’ Agreement, the
Shareholders’ Agreement shall terminate upon the execution of a written
instrument approving the termination of the Shareholders’ Agreement signed by
the Company and the Shareholders.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of and subject to the mutual agreements, terms
and conditions herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

Section 1. Termination. Subject to the terms and conditions set forth herein,
the Shareholders’ Agreement, and the rights and obligations of the parties
thereunder, is hereby terminated, effective immediately, and shall be null and
void and no longer of any force or effect; provided, however, that Section 9(j)
and Section 9(k) of the Shareholders’ Agreement shall survive the termination of
the Shareholders’ Agreement indefinitely.

 

   

 

 

Section 2. Representations and Warranties. Each party to this agreement hereby
represents and warrants to the other parties that: (a) it has full power,
authority and capacity, as applicable, to enter into this Agreement and to
perform its obligations hereunder in accordance with its provisions, (b) this
Agreement has been duly authorized, executed and delivered by such party, and
(c) this Agreement constitutes a legal, valid and binding obligation of such
party, enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, moratorium or other similar laws affecting
creditors’ rights generally and by general principles of equity.

 

Section 3. Further Assurances. Each party to this Agreement will, at any time
and from time to time after the date hereof, execute and deliver, or cause to be
executed and delivered, such further consents, approvals, conveyances, and other
documents and instruments, and take, or cause to be taken, such other actions,
as the other party may reasonably request in order to carry out or confirm any
of the terms and provisions of, or the intent and purpose of, this Agreement.

 

Section 4. Miscellaneous.

 

4.1. Governing Law; Jurisdiction and Venue. This Agreement and any matters
related hereto shall be governed by and construed in accordance with the laws of
the State of New York. Each party hereto agrees that any suit or proceeding
arising in respect of this Agreement will be tried exclusively in the U.S.
District Court for the Southern District of New York or, if that court does not
have subject matter jurisdiction, in any state court located in The City and
County of New York and each party hereto agrees to submit to the jurisdiction
of, and to venue in, such courts. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or any matters related hereto.

 

4.2. Binding on Successors. This Agreement shall bind and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.

 

4.3. Mutually Drafted. The parties hereto acknowledge that the drafting of this
Agreement is a mutual effort among the parties and their counsel and that this
Agreement is not to be construed against any party or group of parties as the
drafter.

 

4.4. Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

4.5. Severability. If any provision, including any phrase, sentence, clause,
section or subsection, of this Agreement is invalid, inoperative or
unenforceable for any reason, such circumstances shall not have the effect of
rendering such provision in question invalid, inoperative or unenforceable in
any other case or circumstance, or of rendering any other provision herein
contained invalid, inoperative, or unenforceable to any extent whatsoever.

 

   

 

 

4.6. Counterparts. This Agreement may be executed and delivered in counterparts
(including by a PDF or a facsimile transmission), each of which will be deemed
an original.

 

4.7. Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.

 

[Signature Pages Follow]

 

   

 

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first set forth above.

 

GENTING HONG KONG LIMITED       By: /s/Blondel So King Tak   Name: Blondel So
King Tak   Title: Director  

 

STAR NCLC HOLDINGS LTD       By: /s/Blondel So King Tak   Name: Blondel So King
Tak   Title: Director  

 

[Signature Page to Termination Agreement]

 

   

 

 

  NCL ATHENE LLC         By: Athene Annuity and Life Company,     its Class A
member         By: Athene Asset Management, LLC,     its investment adviser    
    By: /s/ James M. Hassett     Name: James M. Hassett     Title: Executive
Vice President

 

  AAA GUARANTOR CO-INVEST VII, L.P.         By: AAA Investments (Co-Invest VII),
L.P.,     its general partner         By: Apollo Alternative Assets, L.P.,    
its service provider         By: Apollo International Management, L.P.,     its
managing general partner         By: Apollo International Management GP, LLC,  
  its general partner         By: /s/ Laurie Medley     Name: Laurie Medley    
Title: Vice President

 

  APOLLO ALTERNATIVE ASSETS, L.P.         By: Apollo International Management,
L.P.,     its managing general partner         By: Apollo International
Management, GP, LLC,     its general partner         By: /s/ Laurie Medley    
Name: Laurie Medley     Title: Vice President

 

[Signature Page to Termination Agreement]

 

   

 

 

  AIF VI NCL (AIV), L.P.         By: Apollo Advisors VI (EH), L.P.,     its
general partner         By: Apollo Advisors VI (EH-GP), Ltd.,     its general
partner         By: /s/ Laurie Medley     Name: Laurie Medley     Title: Vice
President

 

  AIF VI NCL (AIV II), L.P.         By: Apollo Advisors VI (EH), L.P.,     its
general partner         By: Apollo Advisors VI (EH-GP), Ltd.,     its general
partner         By: /s/ Laurie Medley     Name: Laurie Medley     Title: Vice
President

 

  AIF VI NCL (AIV III), L.P.         By: Apollo Advisors VI (EH), L.P.,     its
general partner         By: Apollo Advisors VI (EH-GP), Ltd.,     its general
partner         By: /s/ Laurie Medley     Name: Laurie Medley     Title: Vice
President

 

[Signature Page to Termination Agreement]

 

   

 

 

  AIF VI NCL (AIV IV), L.P.         By: Apollo Advisors VI (EH), L.P.,   its
general partner         By: Apollo Advisors VI (EH-GP), Ltd.,     its general
partner         By: /s/ Laurie Medley     Name: Laurie Medley     Title: Vice
President

 

  AIF VI EURO HOLDINGS, L.P.         By: Apollo Advisors VI (EH), L.P.,     its
general partner         By: Apollo Advisors VI (EH-GP), Ltd.,     its general
partner         By: /s/ Laurie Medley     Name: Laurie Medley     Title: Vice
President

 

  AIF VII EURO HOLDINGS, L.P.         By: Apollo Advisors VII (EH), L.P.,    
its general partner         By: Apollo Advisors VII (EH-GP), Ltd.,     its
general partner         By: /s/ Laurie Medley     Name: Laurie Medley     Title:
Vice President

 

[Signature Page to Termination Agreement]

 

   

 

 

  APOLLO MANAGEMENT VI, L.P.         By: AIF VI Management, LLC,     its general
partner         By: /s/ Laurie Medley     Name: Laurie Medley     Title: Vice
President

 

  APOLLO MANAGEMENT VII, L.P.         By: AIF VII Management, LLC,     its
general partner         By: /s/ Laurie Medley     Name: Laurie Medley     Title:
Vice President

 

  APOLLO OVERSEAS PARTNERS VI, L.P.         By: Apollo Advisors VI, L.P.,    
its managing general partner         By: Apollo Capital Management VI, LLC    
its general partner         By: /s/ Laurie Medley     Name: Laurie Medley    
Title: Vice President

 

[Signature Page to Termination Agreement]

 

   

 

 

  APOLLO OVERSEAS PARTNERS (DELAWARE 892) VI, L.P.         By: Apollo Advisors
VI, L.P.,     its general partner         By: Apollo Capital Management VI, LLC
    its general partner         By: /s/ Laurie Medley     Name: Laurie Medley  
  Title: Vice President

 

  APOLLO OVERSEAS PARTNERS
(DELAWARE) VI, L.P.         By: Apollo Advisors VI, L.P.,     its general
partner         By: Apollo Capital Management VI, LLC     its general partner  
      By: /s/ Laurie Medley     Name: Laurie Medley     Title: Vice President

 

  APOLLO OVERSEAS PARTNERS (GERMANY) VI, L.P.         By: Apollo Advisors VI,
L.P.,     its managing general partner         By: Apollo Capital Management VI,
LLC     its general partner         By: /s/ Laurie Medley     Name: Laurie
Medley     Title: Vice President

 

[Signature Page to Termination Agreement]

 

   

 

 

  AAA GUARANTOR — CO-INVEST VI (B), L.P.         By: AAA MIP Limited,     its
general partner         By: Apollo Alternative Assets, L.P.,     its service
provider         By: Apollo International Management, L.P.,     its managing
general partner         By: Apollo International Management GP, LLC,     its
general partner         By: /s/ Laurie Medley     Name: Laurie Medley     Title:
Vice President

 

[Signature Page to Termination Agreement]

 

   

 

 

NORWEGIAN CRUISE LINE HOLDINGS LTD.       By: /s/Daniel S. Farkas   Name: Daniel
S. Farkas   Title: Senior Vice President, General Counsel and Assistant
Secretary        

 

[Signature Page to Termination Agreement]

 

   

 